Dismissed and Memorandum Opinion filed October 8,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00558-CV
____________
 
NORIS ROGERS, Appellant
 
V.
 
FIA CARD SERVICES N.A. F/K/A MBNA AMERICA BANK N.A.,
Appellee
 

 
On Appeal from County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 926,524
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from an order signed June 2, 2009. 
The clerk=s record was filed on July 2, 2009.  Supplemental clerk’s records were
filed on September 3, 2009, and September 25, 2009.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  The
record reflects the order signed June 2, 2009, is not the denial of a special
appearance and therefore not appealable under Tex. Civ. Prac. & Rem. Code §
51.014(a)(7).




            On September 28, 2009, appellee filed a motion to dismiss the
appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.
            Appellee=s motion is granted and the appeal is ordered dismissed.
            The stay entered August 6, 2009, is accordingly lifted upon
issuance of this opinion and judgment.
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Guzman, and Boyce.